DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Blake in view of Kurota (US 20160291919).
	As to claim 1, Blake discloses a method for sensing the position of the installation location of slave units in an operating region of a system (fig. 2), comprising a number of adjacent operating regions (col 8 lns 50-55 “eight fan controller”) each having a slave unit (fan controller), wherein each operating region during operation of the installation has a respective predetermined physical state (fig. 6, Tmin, Tmax), for the purpose of which the individual slave units have an operating function for achieving or changing the physical state in the operating region in question of the system (fig. 6), and wherein a respective sensor is provided in the operating region in question in order to sense a measurement variable proportional to the physical state (fig. 6 S606, 609), havig the following steps: 
	a. allocation or determining of a network address of a slave unit by means of an auto-addressing method (fig. 6 s602, col 10 ln 15-20 “after these parameters are measured and stored”);
	b. activating or changing of the operating function of this respective slave unit (s604 “spin fan up”, s605 “read temperature from temperature sensor”) in order to reach or change a physical state in the operating region in question (col 10 lns 23-25 “minimum temperature value”);
	c. sensing of a detectable state change in the operating units (s606, “temp<Tmin”, s608 “Temp>Tcritical) by measuring the respective measurement variables as a function of time by means of the sensors (“temperature sensor”);
	d. identifying a sensor with the greatest measured change of the measurement variable (s608, “if the measured temperature exceeds the critical temperature”, col 10 lns 25-30) and associating the identified sensor with the network address of the activated slave unit (fig. 6 s603. Note: By allocating the network address of the slave unit, the identified sensor is associated with the network address). 
Blake does not disclose the network address of the activated slave unit is to determine a sensed installation location of the respective slave unit. In the same field of arts (master/slave configuration), Kurota discloses a method to easily determine whether or not an association between identification information of each of the plurality of projection devices and positional relationship of each of the plurality of projection devices is correct (abstract). In one embodiment, Kurota further discloses an address of the slave unit (par. 105 “IP addresses of the slave devices”) is to determine a sensed installation location of the respective slave unit (“current installation positions”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blake and Kurota, by associating the network address of the activated slave unit to determine a sensed installation location of the respective slave unit. The motivation is to reduce the troubleshooting time of the system (par. 5).
	As to claim 2, Blake/Kurota discloses the method according to Claim 1, characterized in that steps a) to d) are repeated successively, until all the installation locations and thus operating regions of the slave units are associated with the respective network addresses of these slave units (Blake, col 8 lns 50-55. Note: Since the steps in fig. 6 is for one controller, the steps are repeated successively for eight individual controllers).
As to claim 3, Blake/Kurota discloses the method according to Claim [1 or] 2, characterized in that, with each successive allocation of the network addresses (Ni), the network address allocation of the respective next slave unit is increased in each case by the factor "1," preferably starting at Ni=1 to Ni=i (Blake, fig. 5).
As to claim 4, Blake/Kurota discloses the method according to any one of Claims [1 to] 3, characterized in that the slave units are fans, preferably fans with adjustable rotational speed (Blake, fig. 6). 
	As to claim 5, Blake/Kurota discloses the method according to any one of Claims [1 to] 4, characterized in that, before step b), first all the slave units are activated in order to achieve a determined physical state in the operating regions of the system, in particular a state in a thermodynamic equibrium (Blake, step 604).
As to claim 9, Blake/Kurota discloses the method according to any one of Claims 1 to 8, characterized in that the measurement variable (T) for sensing the physical state, in particular the thermal state in the operating region in question of the system, is the temperature (Blake, col 10 lns 30-35).
As to claim 11, Blake discloses a position-sensing device for sensing the installation location of slave units (col 8 lns 50-55 “eight fan controller”) in an operating region of a system (“serial bus structure”), comprising a number of adjacent operating regions (Note: The region of each fan controller) each comprising a slave unit (fig. 2, fan controller 200), wherein the individual slave units have a changeable operating function (fig. 6 stop fan, full speed) for achieving or changing the physical state in the operating region (Temp<Tmin or Temp>Tcritical) in question of the system, and wherein, in the operating region in question, a respective sensor (s605 “temperature sensor”) is provided in order to sense the measurement variable proportional to the physical state in the operating region in question (fig 6), and an evaluation device is provided  and configured to determine, upon the activation or changing of the operating function of at least one slave unit (fig. 6 s606, s608), the activated or change salve unit from the change in the measurement variables over time (fig. 6 s607, s609).
Blake does not disclose the step of determining installation location of the activated or changed slave unit from the change in the measurement variables over time by associating the respective sensor with a network address of the activated or changed slave unit. In the same field of arts (master/slave configuration), In the same field of arts (master/slave configuration), Kurota discloses a method to easily determine whether or not an association between identification information of each of the plurality of projection devices and positional relationship of each of the plurality of projection devices is correct (abstract). In one embodiment, In one embodiment, Kurota further discloses the step of determining the installation location of a respective device (“current installation positions”) with a network address of the slave unit (par. 105 “IP addresses of the slave devices”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blake and Kurota, by associating the network address of the activated slave unit to determine a sensed installation location of the respective slave unit. The motivation is to reduce the troubleshooting time of the system (par. 5).

	As to claim 12, Blake/Kurota discloses the method according to any Claim 1, wherein the slave units are fans with adjustable rotational speed (Blake, fig. 6).
	As to claim 13, Blake/Kurota discloses the method according to Claim 5, wherein the determined physical state is a state in a thermodynamic equilibrium (Blake fig. 6 s606, 609).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Kurota and further in view of Lee at al (US 20180088610, Lee).
	As to claim 6, Blake/Kurota discloses the method according to Claim 5, but does not disclose that, after reaching a determined state or the thermodynamic equilibrium, the respective measurement variables sensed by the sensors are stored in a memory. In the same field of arts (fan controllers), Lee discloses that, after a temperature point of the cooling fan is set according to a plurality of temperatures corresponding to a plurality of first consecutive time intervals, control a duty cycle of the cooling fan according to the temperature point, acquire temperature variation data of the cooling fan during a plurality of second consecutive time intervals, generate a gain factor and a frequency factor of the cooling fan according to the temperature variation data (abstract). In one embodiment, Lee further discloses after reaching a determined state or the thermodynamic equilibrium (fig. 4 s405 when T(p)<TID), the respective measurement variables sensed by the sensors (S1, ..., Si) are stored in a memory (s408). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blake/Kurota and Lee order to reduce the power cost and improve the reliability of the system (par. 4).
	As to claim 7, Blake/Kurota/Lee discloses the method according to claim 6, characterized in that, before step b), after reaching a determined state or the thermodynamic equilibrium in the operating regions of the system, the operating function of the slave unit the installation location of which is to be determined is deactivated again or changed (Lee, fig. 4 s406).
	As to claim 8, Blake/Kurota/Lee discloses the method according to Claim 6, characterized in that, before step b), after reaching a determined state or the thermodynamic equilibrium in the operating regions of the system, all the slave units, except for the slave unit the installation location of which is to be determined, are deactivated again (Blake, fig. 6 s607; Lee fig. 4 s406).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Kurota and further in view of Lloyd (US 20100299401).
	As to claim 10, Blake/Kurota discloses the method according to any one of the preceding claims, but does not disclose that an identification of each slave unit occurs via a data assignment table containing the individual serial number of each slave unit and the network address (Ai) assigned to this serial number. In the same field of arts (master/slave network), Lloyd discloses automatically configurable master and slave devices in a master/slave multi-drop serial network are disclosed.  In one embodiment, the devices and network utilize the Modbus serial communications protocol over a serial multi-drop network (abstract). In one embodiment, Blake further discloses an identification of each slave unit (slave devices 106A, 106B) occurs via a data assignment table (par. 23 “lookup table”) containing the individual serial number of each slave unit (“serial number, device type”) and the network address (“global unique identifier (“GUID”) assigned to this serial number (par. 23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blake/Kurota and Lloyd in order to improve time efficiency of the system (par. 5).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/               Examiner, Art Unit 2184  
                                                                                                                                                                                       
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184